DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/20/21 on the basis that there is no search burden.
	This is not persuasive, because, as pointed out in MPEP 1850, the decision in Caterpillar Tractor v. Commissioner of Patents and Trademarks, resulted in a determination that “when the Office considers international applications . . . during the national stage as a Designated or Elected Office under 35 USC 371, PCT Rule 13.1 and 13.2 will be followed when considering unity of invention of claims under different categories without regard to the practice in national applications filed under 35 USC 111.” (Italics added).  The search burden cited by the applicant concerns national US restriction practice applied to applications filed under 35 USC 111;  since this application is a national stage application filed under 35 USC 371, arguments regarding burden are not applicable.  
Claims 1-5 are under examination.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
NOTE: The drawings filed 12/20/2021 appear to be an improvement over the originally filed drawings, but essentially all of the numerals are difficult read and in some cases are illegible. See the marked up portion of Fig. 1 below, with certain numbers shown in boxes that are among those that cannot be read.  The office requests that applicant submit at least one Figure, preferably Fig. 1, in which all of the reference characters are clear within that figure.

    PNG
    media_image1.png
    733
    1090
    media_image1.png
    Greyscale

 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
The abstract exceeds 150 words in length, and the last paragraph refers to the purported merits of the invention. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claim(s) 1-5 is/are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features described below.  However, these claims cannot be considered "allowable" at this time due to the rejection(s) under U.S.C. 112(b) set forth in this Office Action.  Specifically, the rejection of claim 1.  Therefore upon the claims being rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office Action, further consideration of this claim with respect to the prior art will be necessary.
Regarding claim 1, the closest prior art of record is JP 2005-283058 to Yokozeki, which teaches, a multi-type air conditioner, comprising: 
an outdoor unit (13, Fig. 8) comprising a liquid pipe (14) through which a liquid refrigerant flows, and a gas pipe (15) through which a gas refrigerant flows; 
a plurality of indoor units (7a, 7b) comprising a first indoor unit and a second indoor unit each connected to the liquid pipe and the gas pipe to circulate a refrigerant; 
a gas pipe connecting tube connecting the gas pipe and the plurality of indoor units so that a gas refrigerant flows therethrough; (Fig 1, not numbered) 

wherein the first indoor unit comprises: 
a first indoor heat exchanger comprising a first heat exchanger (8a or 9a, Fig. 1) configured to perform heat exchange between indoor air and a refrigerant, and a second heat exchanger (8a or 9a, Fig. 1) configured to perform heat exchange between indoor air and a refrigerant and arranged in a stacked fashion with the first heat exchanger;
a first indoor fan (11a) configured to blow air to the first heat exchanger and the second heat exchanger; 
a first liquid branch pipe connecting the liquid pipe connecting tube and the first heat exchanger so that a refrigerant flows therethrough; (Fig. 1, not numbered)
a first gas branch pipe connecting the gas pipe connecting tube and the second heat exchanger so that a refrigerant flows therethrough; (Fig. 1, not numbered)
a first indoor expansion valve (22a)
a first expansion valve (10a).
Yokozeki does not teach, 
a first heat exchanger connecting pipe connected to the first heat exchanger so that a refrigerant flows therethrough; 
a second heat exchanger connecting pipe connected to the second heat exchanger so that a refrigerant flows therethrough;

the first indoor expansion valve is disposed at the second heat exchanger connecting pipe, wherein an opening amount of the first indoor expansion valve is adjusted in response to an input signal from a controller to selectively expand a flowing refrigerant; and
the first expansion valve disposed in the return pipe, wherein an opening amount of the first expansion valve is adjusted in response to an input signal from the controller to selectively expand a flowing refrigerant. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and dependent claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The office is unable to confidently identify, at least the following items in claim 1, by their reference numerals in the figures, which renders the structural relationships 
a first liquid branch pipe (242) 
liquid pipe connecting tube (241)
a first heat exchanger connecting pipe (261)  
a second heat exchanger connecting pipe (262).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/HENRY T CRENSHAW/           Primary Examiner, Art Unit 3763